Citation Nr: 9928074	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to September 24, 1996, 
for a 100 percent evaluation for a major depressive disorder 
with anxiety.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
August 1990.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. Although a notice of disagreement with this issue was not 
received by VA, a supplemental statement of the case on the 
issue of entitlement to an earlier effective date (EED) prior 
to September 24, 1996, for the award of service connection 
for a major depressive disorder with anxiety was issued on 
August 21, 1997, in light of the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Holland v. Brown, 9 Vet. 
App. 324 (1996) (reconsideration denied, Holland v. Brown, 10 
Vet. App. 42 (1997) (Judge Ivers, dissenting)).

2.  The veteran was issued a copy of the August 21, 1997, 
supplemental statement of the case on September 4, 1997.

3.  A timely substantive appeal to the August 1997 
supplemental statement of the case was not received.


CONCLUSION OF LAW

The veteran has failed to submit a substantive appeal.  38 
U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991 & Supp. 1995).  The law requires that an appeal 
must be timely.  More specifically, a veteran must initiate 
an appeal by filing a notice of disagreement within one year 
from the date the local VA office mails notice of an adverse 
determination; and he must perfect his appeal by submitting a 
substantive appeal within 60 days of the date the VA office 
mails him a statement of the case, or within the remainder of 
the one-year period after the date he was mailed notification 
of the adverse determination, whichever period ends later.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1995); 38 C.F.R. § 
20.302 (1998). 

In this case, in September 1990, the veteran filed a claim 
seeking service connection for dental and eye problems with 
headaches.  At that time, no reference was made to a 
psychiatric disability.  

On September 24, 1996, the veteran filed a claim seeking 
service connection for a psychiatric disability.  In an 
August 1997 rating decision, service connection was awarded 
for a psychiatric disability.  At that time, the veteran was 
awarded a 50 percent evaluation from September 24, 1996.

In light of the Court decision in Holland, the RO issued a 
supplemental statement of the case on the issue of an 
increased evaluation for the now service connected disability 
and the issue of an earlier effective date for the award of 
service connection for this disability.  In Holland, the 
Court held that under the provisions of 38 C.F.R. § 19.38 an 
appellant need take no further action, including the 
submission of a response to a supplemental statement of the 
case, to effectuate the return to the Board of an already 
appealed claim for continued Board review if any benefit 
sought on appeal with respect to that claim remained denied 
while on remand to the RO from the Board.  Further, 
construing together the provisions of 38 C.F.R. § 19.38 and 
38 C.F.R. § 20.320, the Court held that a claimant is not 
required to file a response to a supplemental statement of 
the case issued by the RO pursuant to its decision on remand 
when the issues decided by the RO on remand pertain to the 
same claim that is already in appellate status.  In this 
regard, the Court noted that West v. Brown, 7 Vet. App. 329 
(1995) (en banc), made clear that an appeal of a service 
connection claim includes all benefits potentially available 
that stem from the essential elements of the claim. 

The Holland determination has been overturned.  In a decision 
by the United States Court of Appeals for the Federal Circuit 
in Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
Federal Circuit rejected the holding in West that, for 
jurisdictional purposes, an appeal of a service connection 
claim includes all benefits potentially available that stem 
from the essential elements of the claim.  Instead, the 
Federal Circuit held that, for purposes of initiating 
appellate review, a notice of disagreement applies only to 
the element of the claim currently being decided, such as 
service connection, and necessarily cannot apply to "the 
logical down-stream element of compensation level" if the 
service connection claim is subsequently granted, either by 
the Board or by the RO.  In July 1997, the Federal Circuit 
issued an order summarily reversing and remanding the Court's 
decision in Holland.  Holland v. Gober, No. 97-7045 (Fed. 
Cir. July 29, 1997).  See also Holland v. Gober, 10 Vet. App. 
433 (1997).

At a hearing held before a hearing officer at the RO in 
October 1997, the veteran addressed the issue of an EED.  
However, in light of the reversal of Holland, the RO wrote to 
the veteran in January 1998 (following the October 1997 
hearing), and informed him that in light of the reversal of 
Holland he was now required to file a notice of disagreement 
regarding the issues addressed within the recent rating 
decision.  At that time, the RO noted the EED issue.

In February 1998, the veteran did file a notice of 
disagreement with regard to the award of a 50 percent 
evaluation for his service connected psychiatric disability.  
He did not, however, file a notice of disagreement with 
regard to the EED issue.  In an April 1998 rating decision, 
the veteran was awarded a 100% rating from September 1998.  
Accordingly, the claim of an increased evaluation has been 
granted and, under the guidance supplied by the Court in 
AB v. Brown, 6 Vet. App. 35 (1993) and the United States 
Court of Appeals for the Federal Circuit in Grantham, no 
other outstanding question of law or fact concerning the 
provision of benefits under the law administered by the VA 
remains unresolved with regard to this issue.  Absence such 
questions, there is no matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 
1991).  Consequently, this claim is not before the Board at 
this time.

Even if the Board were to accept the veteran's hearing 
testimony as a notice of disagreement to the EED issue, the 
veteran has clearly failed to file a substantive appeal 
regarding this claim.  As has been found by Court, the 
statute, 38 U.S.C.A. §  7105(West 1991), does not impose 
technical pleading requirements.  Tomlin v. Brown, 5 Vet. 
App. 355  (1993).  Nevertheless, the veteran has not meet the 
minimal requirements for filing a substantive appeal under 
38 C.F.R. § 20.202 (1998).  Consequently, the claim must be 
dismissed.


ORDER

The case is dismissed for lack of jurisdiction.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

